[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                             FILED
                     ________________________ U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                            August 3, 2005
                          No. 04-15403
                                                      THOMAS K. KAHN
                      Non-Argument Calendar               CLERK
                    ________________________

                 D. C. Docket No. 04-02317-CV-J-2

DENNIS HARDY,
HENRIETTA HARDY,


                                                       Plaintiffs-Appellees,

                               versus

REGIONS MORTGAGE INC.,

                                                                    Defendant,

CENDANT CORPORATION,

                                                      Defendant-Appellant.


                    ________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                   _________________________

                          (August 3, 2005)
Before TJOFLAT, PRYOR and ALARCON *, Circuit Judges.

PER CURIAM:

       Cendant Corporation appeals the denial of its motion to compel arbitration

by the district court. Cendant contends that the district court erred when it

concluded that the Hardys had not assented to the arbitration provision contained

in their membership agreement with the Shoppers Advantage club. Cendant relies

heavily upon the decision of the Alabama Supreme Court in Memberworks, Inc. v.

Yance, 899 So. 2d 940 (Ala. 2004), which is virtually indistinguishable from this

case. The Hardys accepted a three-month trial period during which they received

the arbitration agreement and could have cancelled their membership without a

penalty. The Hardys instead accepted the arbitration provision when they

continued to pay $5 a month from July 1996 to 2003 for their membership in the

club. Id. at 943-44; see also UBS PaineWebber, Inc. v. Brown, 880 So. 2d 411,

415 (Ala. 2003).

       REVERSED and REMANDED.




       *
        Honorable Arthur L. Alarcon, United States Circuit Judge for the United States Court
of Appeals for the Ninth Circuit, sitting by designation.

                                              2